        Case 1:18-cv-01679-TCW Document 38 Filed 11/29/18 Page 1 of 1




      In the United States Court of Federal Claims
       Nos. 18-1679C, 18-1758C, 18-1786C, 18-1813C, 18-1824C (consolidated)

                              (Filed: November 29, 2018)

************************************** *
                                       *
NAVIENT SOLUTIONS, LLC, et al.,        *
                                       *
                    Plaintiff,         *
                                       *
 v.                                    *
                                       *
THE UNITED STATES,                     *
                                       *
                    Defendant,         *
                                       *
************************************** *

              SECOND AMENDMENT TO CONSOLIDATION ORDER

       On November 26, 2018, the Court entered an order consolidating the related cases
of Navient Solutions, LLC v. United States, No. 18-1679C; Higher Education Loan
Authority of the State of Missouri v. United States, No. 18-1758C; and FMS Investment
Corp. v. United States, No. 18-1786C. On November 27, 2018, the Court entered an order
consolidating the related case Continental Service Group, Inc. v. United States, No. 18-
1813C, with the Navient Solutions, LLC case.

        On November 28, 2018, the Pennsylvania Higher Education Assistance Agency
filed a Complaint in a related case, Pennsylvania Higher Education Assistance Agency v.
United States, No. 18-1824C. The newly filed case has factual and legal commonalties to
the Navient Solutions, LLC case and concerns the same solicitation.

      Accordingly, Pennsylvania Higher Education Assistance Agency v. United States,
No. 18-1824C is hereby consolidated under the lead case, Navient Solutions, LLC v.
United States, No. 18-1679C.

      IT IS SO ORDERED.

                                                      s/ Thomas C. Wheeler
                                                      THOMAS C. WHEELER
                                                      Judge
